Citation Nr: 0624957	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  98-08 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for scars claimed to be the result of 
Department of Veterans Affairs (VA) medical treatment 
rendered in April 1988, November 1988, October 1991, and 
November 1992 to December 1992.

2.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for additional cardiac disability 
claimed to be the result of VA medical treatment rendered in 
April 1988, November 1988, October 1991, and November 1992 to 
December 1992.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to February 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


FINDINGS OF FACT

1.  The veteran's scars were the necessary consequences of VA 
medical treatment in April 1988, November 1988, October 1991, 
and November to December 1992.

2.  The veteran does not have additional cardiac disability 
as a result of VA medical treatment in April 1988, November 
1988, October 1991, and November to December 1992.


CONCLUSIONS OF LAW

1.  The criteria for disability benefits under 38 U.S.C.A. § 
1151 for scars claimed to be the result of VA medical 
treatment in April 1988, November 1988, October 1991, and 
November 1992 to December 1992 are not met.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (1995).

2.  The criteria for benefits under 38 U.S.C.A. § 1151 for 
additional cardiac disability claimed to be the result of VA 
medical treatment in April 1988, November 1988, October 1991, 
and November 1992 to December 1992 are not met.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the veteran's claim was filed before the October 1, 1997 
effective date of new 38 U.S.C.A. § 1151 (West 2002), the 
former provisions of 38 U.S.C.A. § 1151 (West 1991) and 
38 C.F.R. § 3.358 (1995), which are as follows, apply.  Where 
any veteran shall have suffered an injury, or an aggravation 
of an injury, as the result of hospitalization or medical or 
surgical treatment, and not the result of the veteran's own 
willful misconduct, and such injury or death results in 
additional disability to or the death of such veteran, 
disability or death compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.  38 U.S.C.A. § 1151.  

§ 3.358 Determinations for disability or death from 
hospitalization, medical or surgical treatment, examinations 
or vocational rehabilitation training (§ 3.800).

(a)	General. Where it is determined that there is additional 
disability resulting from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, compensation will be payable for 
such additional disability.

(b)	Additional disability. In determining that additional 
disability exists, the following considerations will govern: 
(1)	The beneficiary's physical condition immediately prior 
to the disease or injury on which the claim for compensation 
is based will be compared with the subsequent physical 
condition resulting from the disease or injury, each body 
part involved being considered separately. 

(i)	As applied to examinations, the physical condition prior 
to the disease or injury will be the condition at time of 
beginning the physical examination as a result of which the 
disease or injury was sustained. 

(ii)	As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve. 

(2)	Compensation will not be payable under 38 U.S.C. 1151 
for the continuance or natural progress of disease or 
injuries for which the training, or hospitalization, etc., 
was authorized. 

(c)	Cause. In determining whether such additional disability 
resulted from a disease or an injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern: 

(1)	It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith. 

(2)	The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination.

(3)	Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative. "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered. 
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered. 

(4)	When the proximate cause of the injury suffered was the 
claimant's willful misconduct or failure to follow 
instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the case of incompetent 
claimants.

The veteran had VA medical treatment during the time periods 
indicated.  The treatment included a right thoracotomy in 
April 1988, when a fine needle aspiration was done for a 
chest wall mesothelioma.  In November 1988, he had skin 
biopsies for skin lesions of his left leg and right hip.  He 
had left heart catheterization in October 1991.  In November 
to December 1992, he had coronary artery bypass grafting, 
cardiac catheterization, pericardial window, arteriogram, 
sternal rewiring, and an echocardiogram.  Scars are evident 
in VA photographs taken in November 2005.  He feels that his 
scars are disfiguring and that his surgeries contributed to 
his health problems and caused two massive heart attacks.

In this case, the preponderance of the evidence shows that 
the veteran has scars that were the natural consequences of 
his surgery.  No additional scarring disability is shown.  
The VA examiner in November 2005 indicated that the scars 
represent the type and extent of scar normally expected with 
the associated procedures.  The examiner explained that there 
was evidence of keloid formation in two of the scars, but 
that certain persons have a predisposition for this formation 
for unknown reasons.  It is not shown that the keloid 
formation is an additional disability that was not a natural 
consequence of the surgical procedures in a person with this 
predisposition.  There is no countervailing or weightier 
competent opinion to support a conclusion that the veteran's 
scarring is not a necessary consequence of properly 
administered surgical treatment.  Accordingly, the claim must 
be denied.  

The preponderance of the evidence also shows that the veteran 
has no additional cardiac disability as a result of his 
surgery.  The VA examiner in November/December 2005 indicated 
that it was unlikely that punch biopsies or thoracotomy which 
the veteran had caused or exacerbated any coronary artery 
disease.  He also indicated that the punch biopsies, 
thoracotomy, catheterization, and bypass surgery seemed to 
have been carried out correctly, and he stated that there was 
no evidence that these procedures generated or exacerbated 
the veteran's coronary artery disease.  He noted that the 
veteran has had a progression of coronary artery disease, but 
he stated that it seems to have been a normal progression and 
that there was no evidence that any VA treatment precipitated 
or accelerated the progression.  There is no countervailing 
or weightier competent opinion to the contrary.  Accordingly, 
the claim must be denied.  The preponderance of the evidence 
is against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).


The Board acknowledges the veteran's sincere belief that he 
is entitled to benefits for the reasons he has indicated.  
Nonetheless, he is a lay person; consequently, his opinions 
on medical matters requiring medical expertise, such as 
whether VA treatment caused additional disability, are not 
competent medical evidence that would support his claim.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).  Medical evidence is 
required.  

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  The RO provided the 
requisite notification in December 2002 and February 2004 
letters.  Moreover, the claimant was given the text of 
38 C.F.R. § 3.159, concerning the respective duties, in a 
supplemental statement of the case.  The Board acknowledges 
that these letters were sent to the veteran after the 
decision that is the basis for this appeal.  In this case, 
however, this unfavorable RO decision was already decided - 
and appealed -- by the time the current section 5103(a) 
notice requirement was enacted in November 2000.  The Court 
acknowledged in Pelegrini v. Principi, 18 Vet. App. 112, at 
120 (2004), that where, as here, the section 5103(a) notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice.  Rather, the 
appellant has the right to content-complying notice and 
proper subsequent VA process, which he has received in this 
case.  Notice was provided before the last supplemental 
statement of the case.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  

Any deficiencies in VA's duties to notify the claimant 
concerning effective date or degree of disability for the 
claims are harmless, as compensation has been denied.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA and private medical 
records, has been informed that there are no available Social 
Security Administration records, and examined the veteran for 
his claims.  

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Disability benefits under 38 U.S.C.A. § 1151 for scars 
claimed to be the result of VA medical treatment in April 
1988, November 1988, October 1991, and November 1992 to 
December 1992 are denied.

Disability benefits under 38 U.S.C.A. § 1151 for additional 
cardiac disability claimed to be the result of VA medical 
treatment in April 1988, November 1988, October 1991, and 
November 1992 to December 1992 are denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


